Exhibit 10.20

 

CONFIDENTIAL

 

[FORM OF]

AMENDMENT #1 TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Amendment #1 is made as of April 2, 2004 (the “Agreement”), by and between
Agilent Technologies, Inc., a Delaware corporation (the “Company”) and
                     (“Executive”) to the Change of Control Severance Agreement,
dated as of             , 2002, between the Company and Executive (the “Original
Agreement”). All capitalized terms not otherwise defined herein shall have the
same meaning as defined in the Original Agreement.

 

R E C I T A L S

 

WHEREAS, the Company and Executive desire to amend the Original Agreement in the
manner set forth below.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Amendments to the Original Agreement. The parties agree that the Original
Agreement shall be amended as follows:

 

1.1 Replacement and Renumbering of Section 3.5. The current Section 3.5 shall be
deleted in its entirety and replaced with the following:

 

“3.6 Bonus. If a Termination Event occurs, Executive shall receive a bonus for
the performance period in which the Termination Event occurs. The amount of the
bonus shall be equal to the amount of the bonus the Executive would have been
paid had the Executive continued his employment with the Company until the end
of such performance period multiplied by a fraction in which (i) the numerator
is the number of days from and including the first day of the performance period
until and including the date of the Termination Event, and (ii) the denominator
is the number of days in the performance period. Such bonus shall be paid on the
date Executive would have received the bonus if the Termination Event had not
occurred during such performance period. Executive’s rights to the payment
provided in this Section 3.6 shall not be terminated by the application of
Section 4.2 of this Agreement.”

 

1.2 Addition of New Section 3.5. A new Section 3.5 shall be added as follows:

 

“3.5 Long-Term Performance. (a) In the event of a Change of Control, Executive
shall be guaranteed to receive an amount for any Performance Period under the
LTPP (as defined below) equal to the greater of (i) the Target Award (as defined
in the LTPP) for such Performance Period or (ii) the accrued amount of the
payout (i.e. the amount accrued as the expected liability for the LTPP by the
Company’s corporate finance department) as of the date of the closing of the
Change of Control for such Performance Period, both as prorated on the basis of
the percentage of time from the commencement of such Performance Period to the
date of the closing of the Change of Control. Notwithstanding the foregoing, in
the event the Company amends or modifies the LTPP after the closing of a Change
of Control and



--------------------------------------------------------------------------------

Executive would receive a larger amount under such revised LTPP, Executive shall
receive such amount in lieu of any amounts to be paid under this Section 3.5.
Any payment for any Performance Period under the LTPP shall be made at the
earliest of the end of such Performance Period, the termination date of the LTPP
or the date of a Termination Event. For purposes of this Section 3.5, “LTPP”
shall mean the Long-term Performance Program Description for Section 16
Officers, effective November 1, 2003, as it may be amended from time to time and
as in effect as of the date of the closing of the Change of Control, without
giving effect to any terminations, amendments or modifications occurring
thereafter.

 

(b) Executive’s rights to the payment provided in this Section 3.5 shall not be
terminated by the application of Section 4.2 of this Agreement.”

 

2. General. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall be effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AGILENT TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

[Executive]

--------------------------------------------------------------------------------

Signature

 

Change of Control Agreement – Amendment #1